Citation Nr: 0933542	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-03 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the service connected disability of 
diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant in this case is a Veteran who served on active 
duty from September 1964 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2007, a 
statement of the case was issued in December 2007, and a 
substantive appeal was received in February 2008.   

The Veteran presented testimony at a Board hearing in April 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The Board notes that the Veteran's notice of disagreement 
also included a disagreement with the denial of service 
connection for diabetic truncal neuropathy and service 
connection for hearing loss.  The Board notes that the RO 
granted service connection for diabetic truncal neuropathy 
and right ear hearing loss by way of a December 2007 rating 
decision.  The Veteran's February 2008 substantive appeal (VA 
Form 9) indicates that he is only appealing the issue of 
service connection for hypertension.  As such, the other 
issues are not before the Board.  


FINDING OF FACT

The medical evidence is in a state of equipoise as to whether 
the Veteran's hypertension was caused by service-connected 
diabetes mellitus.  




CONCLUSION OF LAW

The Veteran's hypertension is proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran contends that he was diagnosed with diabetes 
mellitus approximately 5 to 10 years ago; and that he was 
diagnosed with hypertension approximately 5 to 7 years ago.  
He believes that his hypertension is related to service; or 
that it was caused or aggravated by his service connected 
diabetes mellitus type II.  

The service medical records reflect that the Veteran's blood 
pressure measured 140/90 at his August 1964 entrance 
examination.  At his June 1968 separation examination, it 
measured 120/70.  However, the separation examiner also noted 
a history of hypertension since entering service, and that 
the Veteran stated that he was told he had hypertension (with 
no symptoms, complications, or sequelae at the time of the 
examination).  

Although the Veteran told the examiner at his 1968 discharge 
examination that he had been told that he had hypertension, 
service treatment records do not include any medical findings 
suggesting hypertension.  Significantly, hypertension was not 
diagnosed at the time of separation examination despite the 
fact that the Veteran informed the examiner that he had been 
told he had hypertension.  The Board believes this is 
significant in that the medical examiner, with knowledge of 
what the Veteran reported, nevertheless did not believe that 
the Veteran had hypertension.  There is otherwise no 
supporting evidence showing that hypertension was manifested 
within one year of discharge or for many years after service.  
The Board therefore finds that the preponderance of the 
evidence is against entitlement to service connection for 
hypertension on a direct basis.  

The question of secondary service connection must now be 
addressed.  It is contended that the hypertension is causally 
related to the Veteran's service-connected diabetes mellitus.  
The Board acknowledges copies of prior Board decisions 
submitted by the Veteran.  However, it must be stressed that 
Board decisions do not have binding precedential value and 
each appeal before the Board must be considered under the 
particular facts of each case.  38 C.F.R. § 20.1303.

The Veteran underwent a VA examination in March 2006.  The 
examiner stated that the claims file was noted.  The Veteran 
reported that he was diagnosed with diabetes mellitus a few 
years ago, but has never been on medications for it.  The 
examiner noted that the Veteran apparently has borderline or 
a mild case of diabetes that has been controlled by diet and 
exercise alone.  The Veteran also reported that he has 
hypertension and that he is being treated with lisinopril.  
He reported that his blood pressure has been okay (around 
135/85) but that he has elevated blood pressure at times.  He 
stated that the last time he went to the clinic, it was 
141/91.  The Veteran also has a history of hyperlipidemia as 
well as a 20 year history of smoking (one pack per day).  

Upon examination, the Veteran's blood pressure was 130/84, 
130/82.  The examiner assessed the Veteran with: (1) diabetes 
mellitus type II, mild, currently on treatment with diet and 
exercise alone, and (2) essential hypertension.  The examiner 
stated that the hypertension cannot be related to diabetes 
mellitus without resort to speculation.  

The Veteran submitted treatment records from his treating 
physician, Dr. Patrick F. Mulroy.  A March 2007 
correspondence from Dr. Mulroy explained that he has been 
treating the Veteran since August 2003, and that the Veteran 
has asked him to address the issue of hypertension being 
related to service.  Dr. Mulroy stated that he reviewed the 
Veteran's chart and found that at one point while attending 
the clinic, the Veteran's BMI was noted to be 29.33.  The 
records reflected that the Veteran has had high triglycerides 
in the past that have been well managed by medication and 
diet.  He also has diabetes mellitus type II.  Dr. Mulroy 
noted that the Veteran does not have a documented abdominal 
girth to waist ratio; but on appearance, that appears to be 
elevated as well.  Dr. Mulroy stated that "This 
constellation of findings would be consistent with the 
metabolic syndrome.  Given that hypertension is part of the 
metabolic syndrome, it is more likely than not that his 
hypertension is related to his military service in Vietnam."  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

In this case, the Board does not find substantial and 
significant factors which favor the valuation of either 
medical opinion over the other.  As such, the Board finds 
that the opinions are in equipoise.  The Board notes that the 
VA examiner "noted" the claims file; but he did not discuss 
any of the evidence in the file.  The bulk of the opinion 
consisted of medical history as reported by the Veteran.  The 
Board also notes that the opinion did not recognize any 
medical evidence (much of which was later provided by the 
Veteran) that diabetes and hypertension often occur together.  
It also does not appear that the VA examiner considered the 
possibility that hypertension could have been either caused 
or aggravated by diabetes mellitus.  

On the other hand, the correspondence from Dr. Mulroy does 
not indicate whether or not he reviewed the claims file (he 
said that he reviewed the Veteran's "chart.")  However, he 
did base his rationale on objective findings and a review of 
his own medical records compiled during the Veteran's four 
years of treatment with him.  He rendered an opinion that was 
supported by a well reasoned rationale.  Based on the 
Veteran's symptomatology, Dr. Mulroy provided an opinion 
favorable to the Veteran.  

The underlying question in this case is one of medical 
causation.  This is a medical question which must be 
addressed by trained medical personnel.  As noted above, 
there is one VA opinion which essentially indicates that the 
question of a causal relationship between the Veteran's 
hypertension and his already service-connected diabetes 
cannot be answered without resort to speculation.  The 
opinion by Dr. Mulroy is favorable to the Veteran, but seems 
to rely in large part on a relationship between "metabolic 
syndrome" and hypertension, as well as other factors.  In 
that sense, it does not clearly link the Veteran's particular 
hypertension to the Veteran's particular diabetes, but 
appears to rely more on statistical findings of other 
individuals who exhibit the same cluster of symptoms referred 
to as "metabolic syndrome."  

After reviewing the above evidence, the Board is unable to 
find that the evidence clearly favors the Veteran.  However, 
it also does not appear that the preponderance of the 
evidence is against his claim.  It appears that the evidence 
is in a state of relative equipoise.  In such a case, the 
benefit of the doubt goes to the Veteran.  38 U.S.C.A. § 5 1 
07(b).  Service connection for hypertension is warranted as 
proximately due to the service-connected diabetes mellitus. 

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  The Board notes that an RO letter dated March 2009 
informed the Veteran of the manner in which disability 
ratings and effective dates are assigned.  The RO will take 
such actions in the course of implementing this grant of 
service connection, and the Veteran may always file a timely 
notice of disagreement if he wishes to appeal from those 
downstream determinations. 




ORDER

Entitlement to service connection for hypertension caused by 
service-connected diabetes mellitus is warranted.  The appeal 
is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


